Citation Nr: 0023756	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-04 242	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to primary service connection for 
degenerative disc disease of the cervical spine.  

2.  Entitlement to secondary service connection for 
degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
December 1971. This appeal initially arose from a February 
1998 rating decision that denied primary service connection 
for degenerative disc disease of the cervical spine.  


REMAND

Following the issuance of a statement of the case (SOC), in 
September 1998, on the issue of primary service connection 
for degenerative disc disease of the cervical spine, the 
veteran filed a VA Form 9 ("Appeal to Board of Veterans' 
Appeals").  In that VA Form 9, he requested a hearing before 
the Board of Veterans' Appeals (Board) in Washington, D.C., 
and he also indicated that he wished to appeal the issue 
addressed in the statement of the case issued in September 
1998.  However, in the narrative portion of his statement on 
appeal, the veteran clearly raised the issue of entitlement 
to secondary service connection for degenerative disc disease 
of the cervical spine.  

A VA Form 646 ("Statement of Accredited Representative in 
Appealed Case") was filed by the veteran's representative at 
the RO in May 1999, and the representative did not make any 
clarifying remarks concerning the earlier raised issue of 
entitlement to secondary service connection for degenerative 
disc disease of the cervical spine.  The veteran and his 
representative at the Board appeared before the undersigned 
Board Member on the date set for the Board hearing, August 
16, 2000, but the hearing was not conducted.  At that time, 
the veteran and his representative at the Board advised that 
the veteran had no desire to appeal the denial of primary 
service connection for degenerative disc disease of the 
cervical spine, but instead desired Board consideration of 
the issue of entitlement to secondary service connection for 
degenerative disc disease of the cervical spine.  Inasmuch as 
the secondary service connection issue had not been developed 
or certified for appellate consideration by the RO, all 
parties agreed that the most expeditious procedure for 
resolving that issue would be for the claims folder to be 
returned to the RO, so that RO consideration could be 
promptly given to the benefit that the veteran is currently 
claiming, and that no further time be consumed addressing an 
issue (the primary service connection claim) which he does 
not wish to appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The veteran should be advised by the 
RO that inasmuch as he signed a VA Form 9 
following the 1998 SOC, the appeal as to 
the primary service connection must be 
dropped in a writing which he personally 
signs.  He should be advised to drop that 
issue.  If he does not drop the issue of 
primary service connection for 
degenerative disc disease of the cervical 
spine, the Board will be constrained to 
enter a decision on that issue.  

2.  The RO should make an adjudicative 
determination on the issue of secondary 
service connection for degenerative disc 
disease of the cervical spine.  The 
veteran is contending that the cervical 
spine disorder is being caused by and/or 
is aggravated by his service-connected 
low back disorder.  This issue should be 
specifically considered in accordance 
with 38 C.F.R. § 3.310(a) and the 
decision of the Court in Allen v. Brown, 
7 vet. App. 439 (1995).  

3.  If the claim of entitlement to 
secondary service connection for 
degenerative disc disease of the cervical 
spine is not granted by the RO, and the 
veteran files a timely notice of 
disagreement with that decision, he 
should be promptly furnished a statement 
of the case with regard to that issue.  
If he timely appeals such statement of 
the case, the issue of secondary service 
connection for degenerative disc disease 
of the cervical spine should be certified 
to the Board for appellate consideration.  
If the veteran drops his appeal of the 
denial of primary service connection for 
degenerative disc disease of the cervical 
spine in a writing over his own 
signature, that issue should not be 
recertified to the Board.  If the veteran 
does not drop this issue, it must be 
certified to the Board for appellate 
consideration.  

The purpose of this Remand, while not implying any due 
process deficiency on the part of the RO, is nevertheless to 
ensure due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




